Citation Nr: 0027429	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye disability, based upon hospitalization and surgery 
at a VA medical facility from January 8, 1992, to January 17, 
1992, and /or from February 10, 1992, to February 14, 1992.  

2.  Entitlement to an increased rating for a disability 
characterized as right retinal artery occlusion, with 
resulting loss of one-half of visual field, right eye, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military duty in April 1978, 
with more than 28 years of service.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an August 1995 rating action, 
with which the veteran expressed his disagreement in 
September 1995.  A statement of the case was issued in 
September 1995, and a substantive appeal was received in 
November 1995.  Thereafter, the case was forwarded to the 
Board and, in February 1998, the Board remanded the matter 
for additional development.  In May 2000, a supplemental 
statement of the case was issued, after which the case was 
returned to the Board, in Washington, DC.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal as it pertains to his 
claim for benefits pursuant to 38 U.S.C.A. § 1151 has been 
obtained by the RO.

2.  The surgery performed by VA in 1992 resulted in a 
decrease of the veteran's right eye visual acuity which was 
not a certain or intended result of that procedure, and was 
not the result of the veteran's own willful misconduct or 
failure to follow instructions.


CONCLUSION OF LAW

The criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for a decrease in right eye visual acuity following 
eye surgeries conducted at a VA medical facility between 
January 8, 1992, and February 14, 1992, are met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§  3.358, 3.800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the legal criteria applicable to this case, the 
governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 1999.  However, as explained 
below, they have been superseded, in one important respect, 
by congressional action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).


In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The veteran's request for benefits pursuant to the provisions 
of section 1151 was received in 1993.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
section 1151 extant before the enactment of the statutory 
amendment, i.e., neither VA fault nor an event not reasonably 
foreseeable is required for his claim to be granted.  



As to the evidence at hand, the Board observes as an initial 
matter that, for reasons unclear, the RO does not appear to 
have obtained copies of all relevant treatment records 
relating to the veteran's right eye.  Similarly, it appears 
that the physicians who conducted the examinations subsequent 
to the Board's February 1998 Remand decision, did not have 
the benefit of the veteran's claims file, to include a copy 
of the Remand, at the time those examinations were performed.  
Nevertheless, the Board is of the view that the records which 
have been associated with the claims file, together with the 
narratives set forth in the examination reports of record, 
provide sufficient information upon which to base a final 
determination on this aspect of the veteran's appeal, now 
pending since 1993.  

A review of the records that have been obtained in connection 
with this case reflects that the veteran was admitted to a VA 
medical center on January 8, 1992, for treatment of a 
"visually significant cataract" of the right eye.  At that 
time, the veteran's right eye visual acuity was 20/60.  The 
next day, the veteran under went a cataract extraction, 
during which he evidently had cortical lens material loss 
into the posterior chamber of the eye.  As an apparent 
consequence of this, the veteran did not have an intraocular 
lens placed in the eye, but had to undergo another procedure 
(evidently performed later that day), to remove the cortical 
material.  Thereafter, the veteran remained aphakic, but soon 
developed a retinal detachment in the right eye, and was re-
hospitalized in February 1992.  During this latter 
hospitalization, on February 11, 1992, the veteran's detached 
retina was surgically repaired.  Nevertheless, the veteran 
remained aphakic in the right eye, until additional surgery 
was performed in August 1993.  Prior to this additional 
surgery in 1993, to implant a lens into the right eye, the 
veteran's right eye visual acuity apparently ranged from 
light perception only, to 20/80.  A record dated in July 
1993, however, indicates that the veteran's best corrected 
visual acuity since his 1992 surgeries was considered to have 
approximated 20/200. 

Following the August 1993 insertion of an anterior chamber 
intraocular lens, the veteran was examined for VA purposes in 
June 1994.  The physician who conducted this examination set 
out in his report the history as outlined above, and 
characterized the veteran's course following his initial 
January 1992 surgery as complicated.  Nevertheless, at the 
time of this examination, the veteran's best corrected, right 
eye visual acuity was 20/80+ with pin hole of 20/70+.  The 
relevant diagnostic impression was as follows:  

Traumatic cataract extraction in the right eye 
complicated by loss of lens nucleus in the 
posterior segment of the right eye and the patient 
subsequently developed a right eye detachment and 
underwent a scleral buckling procedure and a 
retinal laser procedure subsequent to that, and 
now has an epimacular membrane and somewhat 
limited visual acuity in the right eye on that 
basis.   

The record also includes the reports of examination conducted 
for VA purposes in June 1998 and February 1999.  The June 
1998 examination report again includes the examiners comments 
that the veteran's 1992 cataract extraction was complicated 
by the loss of cortical lens material into the eye, retinal 
detachment, and the surgeries to correct these conditions.  
In addition, it was recorded that, at the time of this 
examination, the veteran's visual acuity in the right eye was 
20/100.  The examiner further commented as follows:

Clearly this patient has had a complicated course 
in his right eye, and his poor visual function in 
the right eye is the result of surgical 
complications that started with his initial 
surgery.  Much effort has been made to salvage 
visual acuity in the right eye despite his 
complicated postoperative course.  At this time, 
his visual acuity is probably as good as it will 
ever be in that right eye . . . .  The patient 
will require close long-term follow [up] with an 
ophthalmologist to ensure that further 
complications will not develop in the right eye 
and he will continue to maintain some functional 
vision in the right eye despite an unanticipated 
complicated postoperative course stemming from his 
first complicated surgical intervention in the 
right eye.  


The February 1999 VA examination report reflects that the 
veteran's right eye visual acuity was 20/100 -1, but it does 
not otherwise reflect any discussion of the events 
surrounding the veteran's 1992 surgeries and their 
consequences.  In January 2000, however, an opinion from a VA 
physician was obtained regarding whether the veteran's 1992 
cataract was related to his service connected right eye 
disability (right retinal artery occlusion).  In responding 
in that regard, the physician commented that the veteran's 
right eye cataract was not caused by the service-connected 
disability.  At the same time, however, this physician 
remarked, 

The rest of his problems related to his cataract 
surgery are possible complications known to happen 
after cataract surgery and although unfortunate, 
are within the realm of possibility of 
postoperative complications of cataract surgery.  

As set forth above, benefits are payable pursuant to the 
provisions of 38 U.S.C.A. § 1151, "as if" the additional 
disability or death were service connected, unless the 
evidence shows that it was a necessary consequence of the 
treatment provided, was due to the natural progress of the 
disorder which prompted the treatment, was the result of the 
veteran's own willful misconduct or failure to follow 
instructions, or was merely coincidental with the 
hospitalization in question.  

Here, it is apparent that complications arose from the 
veteran's right eye surgery in 1992, and resulted in an 
impairment of his visual acuity in that eye.  It is also 
apparent that this was an unintended consequence of that 
surgery.  Although the evidence suggests that the 
complications the veteran experienced were not unique and 
were considered a potential at the time the surgeries were 
performed, there is no evidence showing that these 
complications were a certain or intended result of the 
surgery.  There is also no evidence, whatsoever, showing that 
any willful misconduct by the veteran or his failure to 
follow instructions played any role in the complications that 
arose from his surgery, or that it was a natural progression 
of the disorder for which the surgery was needed (cataracts).


It is therefore the Board's conclusion that the decreased 
visual acuity of the right eye may be considered an 
unintended consequence of the veteran's surgery, and, under 
the law applicable to this decision in the wake of the 
judicial precedent in Gardner, the veteran is therefore 
entitled to be compensated under the provisions of 
38 U.S.C.A. § 1151.  Accordingly, entitlement to benefits 
under 38 U.S.C.A. § 1151, for decreased visual acuity of the 
right eye incurred as a result of treatment received while an 
inpatient at a VA hospital between January 1992 and February 
1992, is established.  

In implementing this decision, the RO will determine the 
appropriate disability evaluation(s) to be assigned for the 
section 1151 benefits herein allowed, and the applicable 
effective dates of such rating(s).  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151, for 
decreased visual acuity of the right eye as a result of 
treatment received while an inpatient at a VA hospital 
between January 8, 1992, and February 14, 1992, is granted.


REMAND

When a veteran seeks to establish a rating in excess of that 
which is currently assigned, his assertion that the 
disability at issue has worsened is, in general, sufficient 
to make the matter well grounded within the meaning of 
38 U.S.C.A. § 5107.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The veteran in this case has asserted that the 
service-connected disorder at issue is more disabling than 
currently evaluated by the RO.  He has, therefore, stated a 
claim which is well grounded, thereby triggering the duty to 
assist in its development.  


In reviewing the record on appeal, the Board observes that 
the RO has apparently evaluated the veteran's service-
connected right retinal artery occlusion on the basis of 
impairment to central visual acuity.  Since, however, the 
disability is one in which there is an acknowledged loss of 
visual field, it is also appropriate to consider the 
provisions of Diagnostic Code 6080, for impairment of field 
of vision.  To properly evaluate the veteran's disability 
under that code, a medical evaluation of the veteran's right 
eye field of vision impairment, recorded in terms consistent 
with the language of Diagnostic Code 6080 and 38 C.F.R. 
§§ 4.76, 4.76a is necessary.  As the record currently stands, 
the June 1998 VA examination report revealed the presence of 
a vision loss in the temporal and superior visual fields, 
which the veteran characterized as severe, and the February 
1999 VA examination revealed decreased peripheral vision in 
the right inferior temporal quadrant.  These findings, 
however, have not been set out in the terms called for by 
38 C.F.R. § 4.76, and it is not possible, on the current 
record, to evaluate the veteran's impairment pursuant to the 
terms of Diagnostic Code 6080.   

Under the foregoing circumstances, the Board concludes that 
an additional examination of the veteran's right eye is 
necessary.  Therefore, while the delay occasioned by this 
Remand is regrettable, the veteran's case is returned to the 
RO for the following actions:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
treatment for his right eye disability since 1995.  
After obtaining any appropriate authorization, the 
RO should attempt to obtain, and associate with 
the claims file, copies of any such records the 
veteran identifies that are not already included 
in the file.  In particular, the RO should ensure 
that records of the veteran's relevant treatment 
at the Charleston, South Carolina, VA Medical 
Center are associated with the claims file.  

2.  Next, the veteran should be scheduled for 
examination by an ophthalmologist, the purpose of 
which is to evaluate the right eye impairment 
caused by the veteran's service-connected 
"retinal artery occlusion resulting in loss of 
one half of visual field."  The claims folder 
should be provided to the examiner, who should 
review it prior to conducting the examination of 
the veteran.  A notation that this review was 
accomplished should be made a part of the report 
provided.  In his or her report, the examining 
physician should include the measurement of the 
veteran's visual acuity, as well as a measurement 
of the veteran's right eye field of vision, 
reported in a manner consistent with the 
provisions of 38 C.F.R. §§ 4.76, 4.76a.  In the 
event additional consultations are deemed 
necessary in order to fully evaluate the veteran's 
eye, that should be accomplished.  

3.  Next, the RO should review the evidence of 
record, and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, and in particular, if 
the report of the requested examination does not 
include findings regarding impairment to the 
veteran's field of vision, recorded in a manner 
consistent with 38 C.F.R. §§ 4.76, 4.76a, 
appropriate corrective action should be taken.  

4.  Thereafter, the RO should enter its 
determination with respect to the evaluation of 
the veteran's right eye retinal artery occlusion, 
with resulting loss of one half of visual field.  
If the decision remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.

Although no action by the veteran is necessary until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 



